                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                                 3:16-cv-304-MOC
                                (3:97-cr-340-MOC)

ARNOLD LORENZO PAIGE,               )
                                    )
                  Petitioner,       )
                                    )                      ORDER
vs.                                 )
                                    )
UNITED STATES OF AMERICA,           )
                                    )
                  Respondent.       )
___________________________________ )

       THIS MATTER is before the Court on Petitioner’s pro se Motion for Leave to

Supplement Motion to Vacate, Set Aside, or Correct Sentence, filed on June 7, 2021 and

Petitioner’s Unopposed Motion to File a Supplement to his § 2255 Motion, filed by Petitioner

through counsel on June 17, 2021. (Docs. 16, 17).

       Counsel for the Federal Defenders of Western North Carolina appeared in this matter on

Petitioner’s behalf on November 22, 2016. (Doc. 4). Because Petitioner is represented by counsel,

he may not submit unauthorized pro se motions to this Court. There is no constitutional right to

“hybrid representation” in which Petitioner can both represent himself and be represented by

counsel. McKaskle v. Wiggins, 465 U.S. 168, 183, 104 S.Ct. 944, 79 L.Ed.2d 122 (1984). See

also United States v. Penniegraft, 641 F.3d 566, 569 n.1 (4th Cir. 2011). As such, the Court will

strike Petitioner’s pro se Motion for Leave to Supplement (Doc. 16) as an unauthorized filing.

       Following counsel’s appearance, Petitioner submitted a supplement to his initial pro se §

2255 motion on December 12, 2016, supplementing his claim under Johnson v. United States, 135

S.Ct. 2251 (2015). (Doc. 8). This matter was then stayed pending the Supreme Court’s decision

in Beckles v. United States, No. 15-8544, and United States v. Dimaya, No. 15-1498, and the

                                                1

         Case 3:16-cv-00304-MOC Document 19 Filed 08/26/21 Page 1 of 2
              Fourth Circuit Court of Appeals’ decision in United States v. Ali, No. 15-4433. (Doc. 11). This

              matter was further stayed on February 9, 2021, pending the Supreme Court’s decision in Borden

              v. United States, No. 19-5410. (Doc. 15). However, the Supreme Court recently issued its decision

              in Borden on June 10, 2021. As such, the Court will lift the stay in this matter.

                          Petitioner, through counsel, moves this Court to allow him to 60 days up to and including

              August 16, 2021 in which to file an updated supplement to his § 2255 motion detailing recent

              decisions by the Supreme Court, the Fourth Circuit, and other circuits that have decided numerous

              cases relevant to Petitioner’s claims. (Doc 17). Petitioner’s request is unopposed, and the Court

              will grant the motion. The Government shall file its response to the Petitioner’s Motion to Vacate

              and supplements within 60 days of Petitioner’s supplemental filing.

                          IT IS, THEREFORE, ORDERED that:

                          1.     Petitioner’s pro se Motion for Leave to Supplement Motion to Vacate, Set Aside,

              or Correct Sentence (Doc. 16) is STRICKEN as an unauthorized pro se filing.

                          2.     The stay in this matter is hereby LIFTED.

                          3.     Petitioner’s Unopposed Motion to File a Supplement to his § 2255 Motion (Doc.

              17) is GRANTED. Petitioner shall file the updated supplement to his § 2255 Motion by August

              16, 2021. The Government shall file its response to the Petitioner’s Motion to Vacate and

              supplements within 60 days of Petitioner’s supplemental filing.

                          IT IS SO ORDERED.

Signed: August 26, 2021




                                                                  2

                           Case 3:16-cv-00304-MOC Document 19 Filed 08/26/21 Page 2 of 2
